 

Exhibit 10.1



 

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.



 

 

 

 

 

LIMITED LIABILITY COMPANY AGREEMENT

 

 

OF

 

 

 

HVAC VALUE FUND, LLC

 

 

 

A Delaware Limited Liability Company

 

 

 

 

Effective as of June 13, 2016

 

 

COMPANY INTERESTS DESCRIBED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE. NO TRANSFER OF ANY SUCH COMPANY
INTERESTS IS PERMITTED EXCEPT IN ACCORDANCE WITH ALL APPLICABLE FEDERAL AND
STATE SECURITIES LAWS AND THE PROVISIONS OF THIS AGREEMENT.

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE PAGE

1.   THE COMPANY 2 1.1   Formation 2 1.2   Name; Initial Place of Business;
Initial Registered Agent 3 1.3   Purpose 3 1.4   Dissolution 3 1.5   Books,
Records and Tax and Accounting Matters 4 1.6   Amendment 4 2.   MEMBERS 4
2.1   Rights and Obligations of Members 4 2.2   Capital 5 2.3   Loans 5
3.   MANAGEMENT 6 3.1   The Manager 6 3.2   Indemnification of Members, Managers
and Officers 7 4.   ALLOCATIONS AND DISTRIBUTIONS 8 4.1   Allocations of Profit
and Loss 8 4.2   Distributions 10 5.   TRANSFERS AND REDEMPTION RIGHTS 10
5.1   Transfer of Interests 10 5.2   Withdrawal/Redemption Rights 10
6.   CONFIDENTIALITY 11 6.1   Confidentiality 11 6.2   Severability 11
6.3   Injunctive Relief 11 7.   DEFINITIONS AND MISCELLANEOUS 12
7.1   Definitions 12 7.2   Miscellaneous 16

 

EXHIBIT A Compensation For Services and Membership Interest Adjustments

 

EXHIBIT B Membership Interest Schedule

 

 

HVAC VALUE FUND, LLC

LIMITED LIABILITY COMPANY AGREEMENT

 

THIS LIMITED LIABILITY COMPANY AGREEMENT (the "Agreement") of HVAC Value Fund,
LLC (the "Company"), as of the 13th day of June, 2016 (the "Effective Date"), is
made and entered into by the Members of the Company.

 

BACKGROUND

Sitestar Corporation (“Sitestar”) and JNJ Investments, LLC (“JNJ”) have formed
HVAC Value Fund, LLC as a limited liability company under the Delaware Limited
Liability Company Act pursuant to a Certificate of Formation (“Certificate”)
filed with the Delaware Secretary of State on June 13, 2016. The Members desire
to enter into this Agreement to govern the operations of the Company.

 

Sitestar and JNJ desire to each be Managing Members and contribute services to
or on behalf of the Company and make Capital Contributions (as defined herein)
to the Company according to the terms of Appendices A and B. JNJ’s designated
representative, Nathan Reid (“Reid”), shall be the primary officer and
operational manager and will be overseen by a Board of Managers whose members
will be appointed by Sitestar.

 

The Members intend that the Company be classified as a partnership for federal
and state income tax purposes.

 

THE AGREEMENT

 

NOW, THEREFORE, the Members on behalf of themselves agree as follows:

 

1. THE COMPANY

 

1.1 Formation.

 

1.1.1 Formation; Statutory Compliance. The Company constitutes a limited
liability company formed pursuant to, and governed by, the Delaware Act and
other applicable laws of the State of Delaware. The Members shall, when
required, file such amendments to or restatements of the Certificate, and such
other documents and instruments, in such public offices in the State of Delaware
or elsewhere as the Members deems advisable to give effect to the provisions of
this Agreement and the Certificate, to respect the formation of and the conduct
of business by, the Company, and to preserve the character of the Company as a
limited liability company.

 

1.1.2 Investment Representations. Each Member represents and warrants as to the
following:

 

(a) The Member acknowledges that the Company will not register the issuance of
the Membership Interests under the federal Securities Act of 1933, as amended
(the "1933 Act"), or any state securities laws (the “State Acts”) in reliance
upon exemptions from registration contained in the 1933 Act and the State Acts,
and that the Company relies upon these exemptions, in part, because of the
Member's representations, warranties, and agreements contained in this Agreement
and any other documentation provided to the Company.

 

(b) The Member is acquiring its Membership Interest for its own purpose, with
the intention of holding the Membership Interest for investment. Members are not
permitted to make any sale or transfer of the Membership Interest without the
written approval of both Members, except as provided in this Agreement.

 

(c) The Member is familiar with the business in which the Company is or will be
engaged, and based upon its knowledge and experience in financial and business
matters, it is familiar with the investments of the type that it is undertaking
to purchase; it is fully aware of the problems and risks involved in making an
investment of this type; and it is capable of evaluating the merits and risks of
this investment.

 



 



2

 

 

(d) The investment that the Member is undertaking corresponds with the nature
and size of present investments and net worth, and the Member can financially
bear the economic risk of this investment, including the ability to afford
holding the Membership Interest for an indefinite period or to afford a complete
loss of this investment.

 

1.2 Name; Initial Place of Business; Initial Registered Agent.

 

The business of the Company is conducted under the name of "HVAC Value Fund,
LLC" or such other name as the Members shall hereafter designate by written
notice. The initial principal office and place of business of the Company is
3337 N. Miller Road, Suite 107, Scottsdale, AZ 85251. The registered agent of
the Company in the State of Delaware shall be the initial registered agent
designated in the Certificate or such other Person or Persons as the Members may
designate from time to time in the manner provided by law.

 

1.3 Purpose.

 

The purpose of the Company is to:

 

(a) engage in any lawful activity;

 

(b) exercise all powers necessary to or reasonably connected with the Company's
business which may be legally exercised by limited liability companies under the
Delaware Act; and

 

(c) engage in all activities necessary, customary, convenient, or incident to
such purpose.

 

1.4 Dissolution.

 

1.4.1 Events Causing Dissolution. The Company shall be dissolved and its affairs
wound up only upon the earlier of the following to occur:

 

(a) Written agreement by all Members;

 

(b) A decree of judicial dissolution; or

 

(c) When required by law.

 

1.4.2 Liquidation of Property and Application of Proceeds.

 

Upon the dissolution of the Company, the Members (or, if none, a liquidator
appointed by the Personal Representatives of the deceased Members) will wind up
the Company's affairs in accordance with the Delaware Act, and will be
authorized to take any and all actions contemplated by the Delaware Act as
permissible, including, without limitation:

 

(a) prosecuting and defending suits, whether civil, criminal, or administrative;

 

(b) settling and closing the Company's business, causing the Accountants to
prepare a final financial statement in accordance with Section 1.5.3, and making
adjustments among Members with respect to distributions under Article 4 based
upon such financial statement;

 

(c) liquidating and reducing to cash the Property as promptly as is consistent
with obtaining its fair value;

 

(d) discharging or making reasonable provision for the Company's liabilities;
and

 

(e) distributing the proceeds of liquidation and any undisposed Property to the
Members in accordance with the terms set herein as applicable to a terminating
transaction.

 



 



3

 

 

1.5 Books, Records and Tax and Accounting Matters.

 

1.5.1 Availability. At all times during the existence of the Company, the
Members must keep or cause to be kept complete and accurate books and records
appropriate and adequate for the Company's business. Such books and records,
whether financial, operational or otherwise and including a copy of this
Agreement, any amendments to it, and a record of ownership by the Members of
Membership Interests, must at all times be maintained at the principal place of
business of the Company. Any Member or such Member's duly authorized
representative, subject to reasonable standards established by the Member
governing what information and documents are to be furnished at what time and
location and at whose expense, has the right at any time, for any purpose
reasonably related to such Member's Membership Interest, to inspect and copy
from such books and documents during normal business hours.

 

1.5.2 Tax and Accounting Decisions. All decisions as to tax and accounting
matters, except as this Agreement specifically provides to the contrary, are
made by the Members; provided, however, that at the request of any Member, the
Company shall make an election under Section 754 of the Code. Each of the
Members shall supply to the Company the information necessary to give effect
properly to any tax election made by the Company under this Section 1.5.2.

 

1.5.3 Reports. Within fifteen (15) days after the end of each month, JNJ or his
successor shall cause to be delivered to Sitestar or its successor a profit and
loss statement for, and a balance sheet as of the end of, such period or other
period and the related notes, if any, together with any report thereon prepared
and delivered by the Accountants, and any other reports reasonably requested by
the Board of Managers. A finalized annual financial report shall be due 45 days
after the end of the fiscal year.

 

1.5.4 Tax Returns. The Board of Managers shall cause the Accountants to prepare
all federal, state, municipal and other tax returns that the Company is required
to file, and file with the appropriate taxing authorities all returns required
to be filed by the Company in a manner required for the Company to be in
compliance with any law governing the timely filing of such returns.

 

1.5.5 Taxable and Fiscal Year. The Company's taxable and fiscal years are the
calendar year.

 

1.6 Amendment.

The Certificate and the Agreement may be amended only with the consent of the
Board of Managers, subject to Section 3.1.5; provided, however, that no such
amendment shall be effective that would (x) reduce the Membership Interest of
any Member (other than as provided herein), (y) change the provisions of this
Agreement to alter any such Member’s rights with respect to allocation of Net
Income or (z) amend this Section, without the prior written consent of each
Member adversely affected thereby.

 

2. MEMBERS

 

2.1 Rights and Obligations of Members.

 

2.1.1 Limitation on Members' Liabilities. Each Member's liability shall be
limited as set forth in this Agreement and the Delaware Act and other applicable
law. Notwithstanding the provisions of this Agreement, failure by the Members to
follow the formalities relating to the conduct of the Company’s affairs set
forth herein shall not be a ground for imposing personal liability on a Member
of the Company.

 

2.1.2 Share Classes. There shall be two classes of shares: Class A voting shares
and Class B non-voting shares. Sitestar shall own 100% of the Class A voting
shares. JNJ shall own 100% of the Class B non-voting shares. Shares are the same
in all other respects and each Member shall maintain all rights pursuant to the
Agreement irrespective of their share class.

 

2.1.3 Interests. Allocation of Net Income and Losses shall be made among, and
distributions shall be made to, the Members in accordance with the terms of this
Agreement and its Exhibits

 



 



4

 

 

2.2 Capital.

 

2.2.1 Initial Capital Contribution. Each Member's initial Capital Contribution
is set forth in Exhibit B.

 

2.2.2 Required Additional Capital Contribution. Sitestar shall contribute an
additional $1,000,000 to the Company upon Sitestar receiving a 25% return on
equity during any rolling one-year period ending between June 30, 2017 and June
30, 2018 as reasonably determined by the Board of Managers.

 

2.2.3 Contributions and Withdrawals. Contributions and withdrawals shall be
governed by the terms set forth in Exhibit A.

 

2.2.4 Personal Liability. Members have no personal liability for the repayment
of any Capital Contribution of any Member.

 

2.2.5 Negative Membership Interests. No Member is obligated to restore a
negative balance in such Member's Membership Interest.

 

2.2.6 Membership Interests

 

(a) A Membership Interest Schedule shall be established and maintained for each
Member in accordance with the provisions of Treasury Regulations Section
1.704-1(b)(2)(iv). Membership Interests shall be (i) increased by (A) the amount
of money contributed by that Member to the Company and (B) the profits interest
of each Member as defined by Exhibit A, and (ii) decreased by (A) the amount of
money distributed to that Member by the Company and (B) Net Loss and all other
items of Company deduction and loss (computed in accordance with the principles
set forth in the definition of Net Income) and allocated to such Member pursuant
to Exhibit A. In determining the amount of any increase or decrease for purposes
of subparagraphs (i) and (ii) above, there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Treasury
Regulations. The foregoing provisions and the other provisions of this Agreement
relating to the maintenance of Membership Interests are intended to comply with
Treasury Regulations Section 1.704-1(b), and shall be interpreted and applied in
a manner consistent with such Treasury Regulations.

 

(b) Membership Interests shall be adjusted, in a manner consistent with this
Section 2.2.6, to reflect any adjustments in items of the Company’s income,
gain, loss or deduction that result from amended returns filed by the Company or
pursuant to an agreement by the Company with the Internal Revenue Service or a
final court decision.

 

2.3 Loans.

 

2.3.1 Loans to the Company. Sitestar may lend money to the Company at Sitestar’s
sole discretion. JNJ may lend money to the Company with written approval by
Sitestar. If either Member lends money to the Company pursuant to this Section
2.3.1, the amount of any such loan is not an increase in any Member's Capital
Contribution or Membership Interest, nor does it entitle such Member to any
increase in the share of distributions of the Company, nor subject the Member to
any greater proportion of the Losses that the Company may sustain. The amount of
any such loan shall be a debt due from the Company to the Member, at such rates
and on such terms as determined by the terms of the agreement.

 

2.3.2 Loans to Fund Acquisitions. If JNJ determines that additional funds are
reasonably necessary to complete an acquisition by the Company, JNJ is
authorized (but not obligated) to borrow the needed funds on the Company's
behalf on commercially reasonable terms existing at the time of the borrowing
for up to 50% of the value of the acquisition at the time of the acquisition
without written approval from Sitestar. Any borrowings greater than 50% of the
value of the acquisition at the time of the acquisition shall require written
approval by the Board of Managers.

 

2.3.3 Other Loans. If JNJ determines that additional funds are reasonably
necessary for general Company expenses or to fund internal growth initiatives,
JNJ is authorized (but not obligated) to borrow the needed funds on the
Company's behalf on commercially reasonable terms existing at the time of the
borrowing for up to two (2) times trailing EBITDA of the Company. Any borrowings
greater than two (2) times trailing EBITDA of the Company shall require written
approval by Sitestar.

 

 



 



5

 

 

3. MANAGEMENT

 

3.1 The Managers.

 

3.1.1 Management and Authority. The business and affairs of the Company shall be
managed exclusively by its Board of Managers and by such officers of the
Company, if any, as may be appointed from time to time by the Board of Managers.
The Board of Managers shall be comprised of individuals chosen by Sitestar in
its sole discretion. Both JNJ and Sitestar are designated as Managers and
Members. Other members of the Board of Managers need not be Members.

 

The signature of any one or more officers of Sitestar or the Company on any
document or instrument purporting to bind the Company shall constitute
conclusive evidence as to third parties of the authority of such person to
execute such document or instrument on behalf of the Company and thereby so bind
the Company.

 

3.1.2 Tenure and Qualifications. Reid holds office as the president of the
Company until he resigns, dies, becomes permanently disabled, or his position
with the Company is terminated. Reid serves at the pleasure of the Board of
Managers. Each member of the Board of Managers serves at the pleasure of
Sitestar and may be removed at any time and with no notice. The number of
members of the Board of Managers shall be set by Sitestar in its sole
discretion.

 

3.1.3 Powers and Authorities of the Board of Managers. Management of the Company
shall be vested in the Board of Managers. The Board of Managers shall appoint
officers of the Company to carry out the day-to-day activities of the Company.
Unless otherwise required by the Delaware Act, no action by the Company of the
Board of Managers shall require the consent of the Members.

 

3.1.4 Duties and Obligations of Managers and Tax Matters Person.

 

(a) The Members must take all actions necessary or appropriate (i) for the
continuation of the Company's valid existence as a limited liability company
under the laws of the State of Delaware and of each other jurisdiction in which
such existence is necessary to protect the limited liability of the Members or
to enable the Company to conduct the business in which it is engaged and
(ii) for the accomplishment of the Company's purposes.

 

(b) The Members must devote to the Company such time as may be necessary for the
proper performance of all of their duties under this Agreement, but the Members
are not required to devote full time to the performance of such duties and may
have other business interests or engage in other business activities. Neither
the Company nor any Member has any right, by virtue of this Agreement, to share
or participate in such other investments or activities of the Members. The
Members will not incur any liability to the Company or to any Member as a result
of engaging in any other business or venture.

 

(c) The Tax Matters Person may enter into and execute on behalf of all Members
an agreement with the Internal Revenue Service extending the statute of
limitations for making an assessment of federal income taxes or the time periods
relating to submitting administrative adjustment requests for the Company. The
Tax Matters Person may not enter into any agreement with the Internal Revenue
Service which affects the amount, deductibility or credit of any Company item
without the prior written consent of Sitestar. In the event of an audit of the
Company's federal income tax return, the Tax Matters Person will provide all
Members with the information required by law relating to the administrative or
judicial proceedings for the adjustment of Company items. The Tax Matters Person
is entitled to reimbursement by the Company for all expenses reasonably incurred
by him in representing the Company in any administrative or judicial proceeding
relating to the tax treatment of Company items.

 

3.1.5 Restrictions on Authority. Without the consent of Sitestar, the Members
have no authority to:

 

(a) do any act in contravention of this Agreement;

 

(b) do any act which would make it impossible to carry on the ordinary business
of the Company, except as otherwise provided in this Agreement;

 

(c) possess Property, or assign rights in specific Property, for other than a
Company purpose;

 

(d) knowingly perform any act that would subject any Member to liability for the
obligations of the Company in any jurisdiction;

 

(e) amend this Agreement or the Certificate;

 



 



6

 

 

(f) dissolve the Company;

 

(g) file a voluntary petition or otherwise initiate proceedings (x) to have the
Company adjudicated insolvent or, (y) seeking an order for relief of the Company
as debtor under the United States Bankruptcy Code (11 U.S.C. §§ 101 et seq.);
file any petition seeking any composition, reorganization, readjustment,
liquidation, dissolution or similar relief under the present or any future
federal bankruptcy laws or any other present or future applicable federal, state
or other statute or law relative to bankruptcy, insolvency, or other relief for
debtors with respect to the Company; or seek the appointment of any trustee,
receiver, conservator, assignee, sequestrator, custodian, liquidator (or other
similar official) of the Company or of all or any substantial part of the
Property, or make any general assignment for the benefit of creditors of the
Company, or admit in writing the inability of the Company to pay its debts
generally as they become due, or declare or effect a moratorium on the Company's
debt or take any action in furtherance of any proscribed action;

 

(h) require additional Capital Contributions;

 

(i) admit new Members or cause the withdrawal of a Member;

 

(j) remove or replace a Manager or Tax Matters Person;

 

(k) consent to Transfers of Membership Interests;

 

(l) transfer all or substantially all of the Property;

 

(m) merge or convert the Company pursuant to the Delaware Act;

 

(n) issue additional Interests or other securities of the Company or any
obligation convertible into additional Interests or other securities of the
Company or the grant of any option or right to acquire any of the foregoing; or

 

(o) do any other matters expressly set forth in this Agreement as requiring
Sitestar’s approval.

 

3.1.6 Liability of Members and Managers. A Member or Manager of the Company is
not liable to the Company or to any Member or Manager for any action taken, or
any failure to take any action, as a Member or Manager, except for liability
with respect to (a) intentional misconduct or a knowing violation of law, or (b)
any transaction for which such Member or Manager received a personal benefit in
violation or breach of any provision of this Agreement. The provisions of this
Section 3.1.6 constitute an agreement to modify or eliminate fiduciary duties
pursuant to the provisions of Section 18-1101 of the Act.

 

3.2 Indemnification of Members, Managers and Officers.

 

3.2.1 Obligation to Indemnify; Limits. No Member, Manager or officer of the
Company shall be liable to the Company or to any Member for any action (or
omission to act) taken with respect to the Company so long as such Member,
Manager or officer (a) acted in good faith and in a manner he reasonably
believed to be in the best interests of the Company, (b) was neither grossly
negligent nor engaged in willful malfeasance, (c) did not breach this Agreement
in any material respect and (d) did not violate and material law. A Member,
Manager or officer shall be fully protected and justified with respect to any
action or omission taken or suffered by him in good faith if such action or
omission was taken or suffered in reliance upon and in accordance with the
opinion or advice as to matters of law, of legal counsel or, as to matters of
accounting, of accountants selected with reasonable care.

 

3.2.2 Indemnification, Recourse, and Restriction.

 



 



7

 

 

(a) Indemnification. The Company shall indemnify any Person who was or is a
party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that such Person is or was a Member,
Manager, officer, member of the Board of Managers, agent of employee of the
Company, or was serving at the request of the Company as a member of the Board
of Managers, officer, employee, or agent (each, an “Indemnitee”), against any
loss, damage, liability or expense (including attorney’s fees, costs of
investigation and amount paid in settlement) incurred by or imposed upon the
Indemnitee in connection with any action, suit or proceeding, unless it shall
have been finally adjudicated that the Indemnitee (i) did not act in good faith
and in a manner that such Indemnitee reasonably believed to be in the best
interest of the Company, (ii) was either grossly negligent or engaged in willful
malfeasance, (iii) breached this Agreement in any material respect or (iv)
violated any material law. Notwithstanding the foregoing, no indemnification
shall be payable hereunder to any Indemnitee in respect of any action in which
such Indemnitee is a plaintiff, other than an action for indemnification under
this Section.

 



The Company shall pay the expenses incurred by an Indemnitee in defending any
action, suit or proceeding, or in opposing any claims arising in connection with
any potential or threatened action, suit or proceeding, in each case for which
indemnification may be sought pursuant to the Section, in advance of the final
disposition thereof, upon receipt of a written undertaking by such Indemnitee to
repay such payment if it shall be determined therefor as provided herein.

 

(b) Recourse. Recourse by an Indemnitee for indemnity under this Section shall
be only against the Company as an entity and no Member shall by reason of being
a Member be liable for the Company’s obligations under this Section.

 

(c) Restriction. Rights and benefits conferred on an Indemnitee under this
Section shall be considered a contract right and shall not be retroactively
abrogated or restricted without the written consent of the Indemnitee affected
by the proposed abrogation or restriction.

 

 

4. ALLOCATIONS AND DISTRIBUTIONS

 

4.1 Compensation and Losses.

 

4.1.1 Compensation. All compensation shall be made pursuant to the terms in
Exhibit A.

 

4.1.2 Losses. All Losses borne by the Company shall be allocated to Members in
accordance with their profits interest for any Allocation Year as allocated
pursuant to the terms in Exhibit A.

 

4.1.3 Regulatory Allocations.

 

(a) Nonrecourse Deductions and Member Nonrecourse Deductions. Nonrecourse
Deductions for any Allocation Year shall be allocated pursuant to the Membership
Interests as designated in Exhibit B as may be amended.

 



 



8

 

 

(b) Section 754 Adjustments. To the extent that Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(2) or Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4)
requires that an adjustment to the tax basis of any asset of the Company under
Section 734(b) of the Code or Section 743(b) of the Code be taken into account
in determining the Membership Interest of any Member, such adjustment shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases the basis of the asset). Such gain or loss
will be specially allocated to the Members in proportion to their interests in
the Company, as reasonably determined by the Members (if Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies), or as provided in Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) (if Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(4) applies).

 

(c) Regulatory Allocations. The allocations set forth in Sections 4.1.3(a) and
4.1.3(b) and Section 4.1.4 (the “Regulatory Allocations”) are intended to comply
with certain requirements of Treasury Regulations Sections 1.704-1(b) and
1.704-2. Notwithstanding any other provision of this Article 4 other than the
Regulatory Allocations, the Regulatory Allocations shall be taken into account
in allocating gains, losses, and deductions to the Members so that, to the
extent possible, the net amount of such allocations of gains, losses, and other
items and the Regulatory Allocations to each Member shall be equal to the net
amount that would have been allocated to each such Member if the Regulatory
Allocations had not occurred.

 

4.1.4 Other Allocation Rules.

 

(a) Allocations of Individual Items. Except as otherwise provided in this
Agreement, all items of gains, losses, and deductions for federal and state
income tax purposes, and any other allocations not otherwise provided for, shall
be divided among the Members as designated in Exhibit A, as the case may be, for
the Allocation Year.

 

(b) Allocation Within Period. For purposes of determining the gains, losses, or
any other items allocable to any period, gains, losses, and any such other items
shall be determined on a monthly, or other basis, as reasonably determined by
the Members using any permissible method under Section 706 of the Code and the
Treasury Regulations thereunder.

 

(c) Allocable Cash Basis Item. Any “allocable cash basis item” of the Company
(as defined in Section 706(d) of the Code) for any Allocation Year that is
required to be allocated to the Members in the manner provided in Section 706(d)
of the Code must be allocated to the Members in the manner so required.

 

(d) Transfer of Membership Interests. If all or any portion of a Membership
Interest is Transferred during any Allocation Year of the Company, the Company
gain or loss attributable to such Transferred interest for such Allocation Year
shall be allocated between the transferor and the transferee in any manner
permitted by law as they shall agree; provided, however, that if the Company
does not receive, within 120 days of the Transfer, written notice stating the
manner in which such parties have agreed to allocate such Company income or
loss, then the Company may allocate income or loss between the parties based on
the percentage of the Allocation Year each party was, according to the books and
records of the Company, the owner of record of the interests Transferred.

 



4.1.5 Loss Limitation. Losses allocated pursuant to Section 4.1.2 shall not
exceed the maximum amount of Losses that can be allocated without causing any
Member to have an adjusted Membership Interest deficit at the end of any
Allocation Year. In the event some but not all of the Members would have
adjusted Membership Interest deficits as a consequence of an allocation of
Losses pursuant to Section 4.1.2 hereof, the limitation set forth in this
Section 4.1.5 shall be applied on a Member by Member basis and Losses not
allocable to any Member as a result of such limitation shall be allocated to the
other Members in accordance with the positive balances in such Member's
Membership Interests so as to allocate the maximum permissible Losses to each
Member under Treasury Regulations Section 1.704-1(b)(2)(ii)(d).

 



 



9

 

 

4.1.6 Power of Members to Vary Allocations of Profits and Losses. It is the
intent of the Members that each Member's allocable share of Profits and Losses
shall be determined and allocated in accordance with the provisions of this
Section 4.1 to the fullest extent permitted by Section 704(b) of the Code, or
its statutory successor. However, if the Company is advised that the allocations
provided in this Section 4.1 will not be respected for Federal income tax
purposes, the allocation provisions of this Agreement shall be amended, on
advice of accountants or legal counsel, in the manner and to the extent in the
best interest and consistent with the economic sharing of the Members, but in no
event shall such reallocation be greater than the minimum reallocation necessary
so that the allocation in this Section 4.1 will be respected for federal income
tax purposes.

 

4.1.7 Tax Allocations. In accordance with Section 704(c) of the Code and the
Treasury Regulations thereunder and with Treasury Regulations Section
1.704-1(b)(2)(iv)(f)(4) and 1.704-1(b)(4)(i), gains, losses and deductions with
respect to any property contributed to the capital of the Company or property
revalued on the Company's books and in the Membership Interests shall, solely
for tax purposes, be allocated among the Members so as to take account, under
the traditional method as defined by Treasury Regulations Section 1.704-3, of
any variation between the adjusted basis of such property to the Company for
federal income tax purposes and its Gross Asset Value.

 

4.2 Distributions.

 

4.2.1 Distributions. All distributions shall be made pursuant to the terms in
Exhibit A.

 

4.2.2 Limitation Upon Distributions. No distribution shall be made to Members if
prohibited by the Delaware Act.

 

4.2.3 Minimum Tax Distribution. Members have the express option to demand
distributions quarterly (within 30 days of the end of the quarter), or at such
other times as determined by the Board of Managers, in such amounts as are
reasonably estimated by the Board of Managers to be at least sufficient to
enable each Member to make timely payments of federal, state and local income
taxes, including estimated taxes, attributable to such Member's Membership
Interest.

 

 

5. TRANSFERS AND REDEMPTION RIGHTS

 

5.1 Transfer of Interests.

 

Restriction on Transfers. No Member may Transfer all or any portion of such
Member's Membership Interest without Sitestar’s express written approval.

 

5.2 Withdrawal, Sale, and Purchase Rights.

 

5.2.1 Withdrawal. Except as otherwise provided in this Agreement, a Member may
not withdraw from the Company. Any voluntary withdrawal constitutes a breach of
this Agreement for which the Company and other Members have the remedies
provided under applicable law (including damages for breach of this Agreement
and forfeiture of the withdrawing Member's interest in the Company's goodwill),
but will nonetheless be effective after three months' written notice delivered
to the other Members. In the event a Member withdraws, the withdrawing Member
relinquishes his Membership Interest, if any.

 

5.2.2 Sale of Company. No sale of the Company may occur without the express
written approval by Sitestar.

 

5.2.3 Mandatory Purchase of Membership Interest. In the event that Reid dies,
becomes permanently disabled, or, for any reason is relieved or resigns from his
position of President of HVAC Value Fund, LLC, then JNJ’s Membership Interest,
as updated at the time of the event described in this Section, shall be
purchased by Sitestar for its Fair Market Value.



 



10

 

 

 

5.2.4 Distribution of Proceeds from a Terminating Transaction. In the event of a
sale, liquidation, or other terminating transaction, Membership Interests shall
update pursuant to the terms of Exhibit A. Proceeds will be applied (first) to
the satisfaction of outstanding debts of the Company (second) to the repayment
of loans by Members in proportion to their outstanding principal and interest
balance and (third) to Members in proportion to their Membership Interests
pursuant to Exhibit B, as amended from time-to-time.

 

 

6. CONFIDENTIALITY

 

6.1 Confidentiality.

 

All Confidential Information of the Company (other than information which is
publicly available not pursuant to a breach of this Section 6.1) and, unless
otherwise consented by the Manager in writing in advance, shall not be used by
the recipient thereof for any purpose other than to monitor and manage their
Membership Interests in the Company, and shall not be disclosed to any third
party other than (i) employees, accountants, financial advisors and attorneys of
such recipient to the extent that they are bound by similarly restrictive
confidentiality obligations with respect to such information, or (ii) as
otherwise permitted pursuant to any other written agreement by and between the
Company and the recipient of such confidential information. The obligations of
the parties hereunder shall not apply to the extent that the disclosure of
information otherwise determined to be confidential is required by applicable
law, provided that: (a) prior to disclosing such confidential information, a
party shall notify the Company thereof, which notice shall include the basis
upon which such party believes the information is required to be disclosed; and
(b) such party shall, if requested by the Company, provide reasonable
cooperation with the Company to protect the continued confidentiality thereof.
The provisions of this Section 6.1 shall survive: (i) a Member’s ceasing to be a
member of the Company for any reason, and (ii) the dissolution and/or
termination of the Company.

 

6.2 Severability.

 

Although the restrictions contained in this Article 6 are considered by the
parties hereto to be fair and reasonable, it is recognized that restrictions of
the nature contained in this Article 6 may fail for technical reasons and
accordingly it is hereby agreed that if any of such restrictions are adjudged to
be void or unenforceable for whatever reason, but would be valid if part of the
wording thereof were deleted, or the period thereof reduced or the area dealt
with thereby reduced in scope, the restrictions contained in this Article 6
shall apply, at the election of the Company, with such modifications as may be
necessary to make them valid, effective and enforceable in the particular
jurisdiction in which such restrictions are adjudged to be void or
unenforceable.

 

6.3 Injunctive Relief.

 

If a violation of any covenant contained in this Article 6 occurs or is
threatened, each Member agrees and acknowledges that such violation or
threatened violation will cause irreparable injury to the Company, that the
remedy at law for any such violation or threatened violation will be inadequate
and that the Company is entitled to temporary and permanent injunctive relief
without the necessity of proving actual damages.

 

 



 



11

 

 

7. DEFINITIONS AND MISCELLANEOUS

 

7.1 Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

"Accountants" means any firm of independent certified public accountants engaged
for the Company.

 

"Agreement" means this Limited Liability Company Agreement, as it may be
amended.

 

"Allocation Year" means any each fiscal year or other period where the Company
has Profits or Losses.

 

"Appraised Value" means the value determined by a third party valuation firm
chosen by the Members.

 

"Capital Contributions" means with respect to any Member, the amount of money
and the initial Gross Asset Value of any property (other than money) contributed
to the Company with respect to the Membership Interest held by such Member.

 

"Certificate" means the Certificate of Formation of the Company, duly filed with
the Secretary of State of the State of Delaware, as amended.

 

"Code" means the United States Internal Revenue Code of 1986, as amended.

 

"Company" means HVAC Value Fund, LLC, a limited liability company organized
under the laws of the State of Delaware.

 

"Confidential Information" means, in addition to information covered by any
definition of "trade secrets" or any equivalent term under state, local or
federal law, any and all information regarding the Company, its activities, its
business or its clients that is not generally known to persons not employed by
the Company and that is not generally disclosed by the Company to persons not
employed by the Company, but that does not rise to the level of a Trade Secret.
"Confidential Information" shall include, but is not limited to, sales and
marketing techniques and plans, distribution techniques, purchase and supply
information, prices paid by customers, customer billing information, financial
plans and data concerning the Company, and management planning information.
"Confidential Information" shall not include information that (i) is or has
become generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the
Company, (ii) information obtained from a source other than the Company that, to
such recipient knowledge, was not bound by a duty of confidentiality to the
Company with respect to such information, (iii) information that was
independently developed by a recipient of Company information without use of or
reliance on the Confidential Information disclosed by the Company, or (iv)
information that is required to be disclosed pursuant to applicable law.

 

"Delaware Act" or "Act" means the Delaware Limited Liability Company Act, as
amended.

 

"Depreciation" shall mean, for each fiscal year or other period, an amount equal
to the depreciation, amortization or other cost recovery deduction allowable
with respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis,
provided, however, that if the federal income tax depreciation, amortization or
other cost recovery deduction for such year is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Manager.

 



 



12

 

 

“EBITDA" means earnings before interest, taxes, depreciation and amortization.

 

"Effective Date" has the meaning set forth in the Preamble.

 

"Fair Market Value" means the value of the Company determined by the Members. If
the Member or Person whose Membership Interest is being redeemed objects to the
Fair Market Value, then Fair Market Value shall be the Appraised Value. Fair
Market Value shall be determined without taking into account the value of any
insurance proceeds received or to be received with respect to a Member’s death
or Permanent Disability.

 

"Gross Asset Value" means, with respect to any asset, the asset's adjusted basis
for federal income tax purposes, except as follows:

 

(a) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the fair market value of such asset, as determined by the
contributing Member and the Company;

 

(b) The Gross Asset Values of each item of Property shall be adjusted to equal
its gross fair market value, as determined by the Manager, as of the following
times: (i) the acquisition of an additional interest in the Company by any new
or existing Member either in exchange for more than a de minimis Capital
Contribution; (ii) the acquisition of an interest in the Company (other than a
de minimis interest) as consideration for the provision of services to or for
the benefit of the Company by any new or existing Member or by any new Member in
anticipation of being a Member; (iii) the distribution by the Company to a
Member of more than a de minimis amount of Property; and (iv) the liquidation of
the Company within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g);
provided, however, that if Gross Asset Values are adjusted as provided herein
the Member's Membership Interests shall be restated in accordance with
Regulations Section 1.704-1(b)(2)(iv)(f) and that adjustments pursuant to
clauses (i) - (iii) above shall be made only if the Manager reasonably determine
that such adjustments are necessary or appropriate to reflect the relative
economic interests of the Members in the Company;

 

(c) The Gross Asset Value of any Property distributed to any Member shall be its
fair market value as determined by the Member and the Company on the date of
distribution; and

 

(d) The Gross Asset Values of Property shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such Property pursuant to Code
Section 734(b) or Code Section 743(b) but only to the extent that such
adjustments are taken into account in determining Membership Interests pursuant
to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this clause (d) of this definition to
the extent the Manager determines that an adjustment pursuant to clause (b) of
this definition is necessary or appropriate in connection with a transaction
that would otherwise result in an adjustment pursuant to clause (d) of this
definition.

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
clauses (a), (b) or (d) of this definition, such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses.

 

"Losses" has the meaning set forth herein under "Profits" and "Losses."

 

"Loss Carryforward" means the sum of all prior year Net Losses allocated to such
profits interest not offset by Net Income; provided, however, that the loss
carryforward amount shall be reduced proportionally to reflect any withdrawals.

 

"Manager" means the Persons described in Section 3.1.1 of this Agreement.

 

"Member Nonrecourse Deductions" has the same meaning as the term "partner
nonrecourse deductions" in Regulations Sections 1.704-2(i)(1) and 1.704-2(i)(2).

 



 



13

 

 

"Members" means collectively, each of the parties who signs a counterpart of
this Agreement as a Member, and each of the parties who may hereafter become
Members. "Member" means any of the Members. A Manager may also be a Member of
the Company.

 

"Membership Interest" means with respect to any Member, the Membership Interest
maintained for such Member in accordance with the following provisions:

 

(a) To each Member's Membership Interest there shall be credited such Member's
Capital Contributions, such Members' accumulated profits interest and any items
in the nature of income or gain which are specially allocated pursuant to
Section 4.1 hereof, and the amount of any Company liabilities assumed by such
Member or which are secured by any Property distributed to such Member;

 

(b) To each Member's Membership Interest there shall be debited the amount of
cash and the Gross Asset Value of any Property distributed to such Member
pursuant to any provision of this Agreement, such Member's distributive share of
Losses and any items in the nature of expenses or losses which are specially
allocated pursuant to Section 4.1 hereof, and the amount of any liabilities of
such Member assumed by the Company or which are secured by any property
contributed by such Member to the Company;

 

(c) Subject to the provisions of this Agreement, in the event any interest in
the Company is transferred in accordance with the terms of this Agreement, the
transferee shall succeed to the Membership Interest of the transferor to the
extent it relates to the transferred interest; and

 

(d) In determining the amount of any liability for purposes of clauses (a) and
(b) of this definition, there shall be taken into account Code Section 752(c)
and any other applicable provisions of the Code and Regulations.

 

(e) The foregoing provisions and the other provisions of this Agreement relating
to the maintenance of Membership Interests are intended to comply with
Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such Regulations. Members may modify the manner in which
Membership Interests are computed to the extent the Members reasonably determine
that such modification is necessary in order to comply with such Regulations,
provided that such modification is not likely to have a material effect on the
amounts distributable to a Member hereunder upon the dissolution of the Company
in accordance with Article 1.4.

 

(f) Each Member’s initial Membership Interest in the Company is expressed on
Exhibit A to this Agreement as a percentage of the aggregate of 100% of
Membership Interests. To the extent the Members’ Membership Interests change and
Members are added or withdraw, such changes will be reflected in the Company’s
books and records without the requirement of amending this Agreement. The Board
of Managers will update Exhibit B to reflect subsequent changes in Membership
Interests and distribute such updated Exhibit B to the Members.

 

"Net Income" means the excess of revenues over expenses as defined by GAAP rules
in the year applied.

 

"Nonrecourse Debt" means a nonrecourse liability as set forth in Regulations
Section 1.704-2(b)(3).

 



 



14

 

 

“Nonrecourse Deduction” has the meaning provided in Regulations Sections 1.704
2(b)(1) and 1.704 2(c).

 

"Officer" means a duly appointed officer of the Company.

 

"Permanent Disability" means a mental, physical or other disability that causes
a Member to be unable to perform his usual and customary duties for the Company
in a reasonably satisfactory manner, as determined by the Board of Managers.

 

"Person" means any individual, partnership, corporation, trust, unincorporated
association, joint venture, limited liability company or other entity or any
government, governmental agency or political subdivision.

 

"Personal Representative" means the Person acting in a representative capacity
as the executor or administrator of a Member's estate or the duly appointed
guardian of the property of a Member.

 

"Profits" and "Losses" means, for each fiscal year or other period, an amount
equal to the Company's taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
adjustments listed immediately below. The Profits and Losses definition does not
apply to profits interests, Net Income, or other items associated with the
calculation of Membership Interests.

 

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition shall be added to such taxable income or loss;

 

(b) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses pursuant to this definition, shall be subtracted from such
taxable income or loss;

 

(c) In the event the Gross Asset Value of any Company asset is adjusted pursuant
to clauses (b) or (c) of that definition, the amount of such adjustment shall be
taken into account as gain or loss from the disposition of such asset for
purposes of computing Profits or Losses;

 

(d) Gain or loss resulting from any disposition of Property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the Property disposed of,
notwithstanding that the adjusted tax basis of such Property differs from its
Gross Asset Value;

 

(e) In lieu of the Depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year or other period,
computed in accordance with the definition of Depreciation herein;

 

(f) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) is required pursuant to Regulations Section
1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Membership
Interests as a result of a distribution other than in liquidation of a Member’s
interest in the Company, the amount of such adjustment shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Profits or
Losses; and

 



 



15

 

 

"Property" means all assets owned by the Company and forming a part of or in any
way related to or used in connection with the ownership, operation and
management of the business of the Company, including, without limitation, all
real and personal property.

 

"Regulations" means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such Regulations may be amended (including
corresponding provisions of succeeding regulations).

 

"Tax Matters Person" means Nathan Reid, who is the designee by the Members
authorized to act on behalf of the Company as the "tax matters partner" within
the meaning of that term in Code Section 6231(a)(7) in administrative and
judicial proceedings relating to the determination of Company items of income,
deduction, and credit for federal income tax purposes.

 

"Trade Secrets" means, in addition to any information covered by any definition
of "trade secrets" or any equivalent term under state, local or federal law,
information, without regard to form, including, but not limited to, technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers which is
not commonly known by or available to the public and which information: (a)
derives economic value, actual or potential, from not being known to, and not
being readily ascertainable by proper means by, other Persons who can obtain
economic value from its disclosure or use; and (b) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy. Such
information also shall include, but not be limited to, technical information
regarding Company products and product development, product formulas, current
and future development and expansion or contraction plans of the Company,
information concerning the legal affairs of the Company and certain information
concerning the financial affairs of the Company. "Trade Secrets" shall not
include information that has become generally available to the public by the act
of one who has the right to disclose such information without violating any
right or privilege of the Company.

 

"Transfer" means, as a noun, any voluntary or involuntary transfer, sale,
pledge, hypothecation, or other disposition and, as a verb, voluntarily or
involuntarily to transfer, sell, pledge, hypothecate, or otherwise dispose of,
whether for consideration or gratuitously.

 

7.2 Miscellaneous.

 

7.2.1 Notices. All notices, demands, requests, consents or other communications
required or permitted to be given or made under this Agreement must be in
writing and signed by the party giving the same and are deemed given or made (a)
two (2) days after being mailed by certified or registered mail, postage
prepaid, (b) when transmitted via facsimile, graphic scanning or other
telegraphic communication, (c) when received if hand delivered, or (d) one
business day (1) day after being sent by overnight delivery service, in each
case to the intended recipient to this Agreement or to any other address of
which prior written notice has been given.

 

7.2.2 Severability. In the event of the invalidity of any provision of this
Agreement, such provision is deemed stricken from this Agreement, which will
continue in full force and effect as if the offending provision were never a
part of this Agreement.

 

7.2.3 Captions. Captions contained in this Agreement are inserted only as a
matter of convenience and for reference and in no way define, limit, extend or
prescribe the scope of this Agreement or the intent of any provision.

 

7.2.4 Person and Gender. The masculine gender includes the feminine and neuter
genders and the singular includes the plural.

 

7.2.5 Benefits and Burdens. The restrictions on assignment contained in Section
3.1 and the terms and provisions of this Agreement are binding upon, and inure
to the benefit of, the successors, assigns, personal representatives, estates,
heirs and legatees of Members.

 

7.2.6 Applicable Law. Notwithstanding the place where this Agreement may be
executed by any of the parties, the parties expressly agree that all the terms
and provisions of this Agreement are construed under and governed by the laws of
the State of Delaware.

 

7.2.7 Entire Agreement. This Agreement, together with its Exhibit, constitutes
the entire agreement of the parties with respect to matters set forth in this
Agreement and supersedes any prior understanding or agreement, oral or written,
with respect to such matters.

 



 



16

 

 

7.2.8 Agreement in Counterparts. This Agreement may be executed in several
counterparts and all so executed constitute one Agreement, binding on all the
parties, notwithstanding that all the parties are not signatories to the
original or the same counterpart.

 

7.2.9 Dispute Resolution. Any dispute, claim or controversy arising out of or
relating to the rights or obligations of the parties under this Agreement, or
the interpretation or breach thereof, shall be settled by arbitration in
accordance with the Commercial Arbitration Rules of the Center for Public
Resources. Any party may commence arbitration hereunder by delivering notice to
the other party or parties to the dispute, claim or controversy. The arbitration
panel shall consist of three (3) arbitrators designated by the Center for Public
Resources under its rules. The arbitrators will be bound by the substantive law
of the State of Delaware, but will not be bound by the laws of evidence and
procedure customary in courts of law. The arbitrators shall be required to
submit a written statement of their findings and conclusions within thirty (30)
days after the presentation of all evidence to them by the parties to the
arbitration proceeding. The award of the arbitrators shall be final, binding and
conclusive on the parties; provided that, where a remedy for breach is
prescribed hereunder or limitations on remedies are prescribed, the arbitrators
shall be bound by such restrictions. Judgment upon the award may be entered in
any United States court having jurisdiction thereof. The arbitration proceedings
shall be conducted in the State of Arizona. Unless otherwise determined by the
arbitrators (which determination shall be final and binding on the parties),
each party shall pay its own expenses of arbitration and the expenses of the
arbitrators shall be shared equally by parties involved in such arbitration.

 

7.2.10 Further Assurances. Each Member agrees to execute and deliver all such
further instruments and do all such further acts as the Members deem advisable
to effectuate this Agreement.

 

7.2.11 Non-Waiver. No provision of this Agreement shall be deemed to have been
waived unless such waiver is contained in a written notice given to the party
claiming such waiver has occurred, provided that no such waiver shall be deemed
to be a waiver of any other or further obligation or liability of the party or
parties in whose favor the waiver was given.

 

(Signature page follows)

 



17

 

 



IN WITNESS WHEREOF, the undersigned has entered into this Agreement as of the
date set forth below.

 

 

MEMBERS:

 

 

JNJ Investments, LLC, an Arizona Limited Liability Company

 

 

/s/ Nathan Reid

 

 

By: ___________________________

 

Nathan Reid, its Managing Member

 

6/9/16

 

 

Date:___________________________

 

 

Sitestar Corporation, a Nevada Corporation

 

 

/s/ Steven L. Kiel

 

 

By: ___________________________

 

Steven L. Kiel, its President and CEO

 

6/8/16

 

 

Date:___________________________

 

 

 

EXHIBIT A

 

HVAC VALUE FUND, LLC

LIMITED LIABILITY COMPANY AGREEMENT

 

COMPENSATION FOR SERVICES

AND MEMBERSHIP INTEREST ADJUSTMENTS

 

In consideration for the services and obligations set forth herein, HVAC Value
Fund, LLC shall provide compensation to JNJ per the following: [***]

 

 

Company profits shall be calculated by fiscal year and shall be allocated in the
following manner: [***]

 

 

Company profit allocations shall be considered profits interests by the Members.
Each Member, at their election, may accumulate all or a portion of their profits
interest.

 

Membership Interests (as provided in Exhibit B) shall abide by the following
terms: [***]

 

 

 

 

 

EXHIBIT B

 

HVAC VALUE FUND, LLC

LIMITED LIABILITY COMPANY AGREEMENT

 

MEMBERSHIP INTEREST SCHEDULE

 

Class A Shares:

 

Member Initial Capital Contribution Total Additional Contribution Total Profits
Interest Accumulated Total Withdrawals Membership Interest Sitestar Corporation
$1,000,000 $0 $0 $0 100.00%

 

 

Class B Shares:

 

Member Initial Capital Contribution Total Additional Contribution Total Profits
Interest Accumulated Total Withdrawals Membership Interest JNJ Investments, LLC
$0 $0 $0 $0 0.00%

 

 

 





 

 



